                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00476-GCM
 JANE O'NEILL,

                 Plaintiff,

    v.                                                                ORDER

 OPEN WATER ADVENTURES INC,
 HEATHER GAYDESKI,
 JOSEPH GAYDESKI,
 DILLON MATTHEWSON,

                 Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Alton J. Hall, Jr. (Doc. No. 4).


         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.


         In accordance with Local Rule 83.1(b), Mr. Hall is admitted to appear before this court pro

hac vice on behalf of Jane O’Neill, as Personal Representative of the Estate of Randolph Michael

O’Neill, Deceased, Individually as the spouse of decedent and as parent of L.O. and T.O.,

dependent children of decedent.


         IT IS SO ORDERED.


                                         Signed: September 30, 2020




           Case 3:20-cv-00476-GCM Document 5 Filed 09/30/20 Page 1 of 1
